Citation Nr: 1735966	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-30 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for loss of kidney. 

2.  Entitlement to an increased rating for bilateral ples planus with hallux valgus right foot, and degenerative joint disease of the left foot, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1958 to April 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, Special Processing Unit which denied service connection for loss of kidney, low back pain, hip condition, diabetes due to lack of new and material evidence, and continued evaluation of pes planus with hallux valgus right foot and degenerative joint disease of the left foot at 30 percent disabling.

The issues concerning low back pain, hip condition, and diabetes have not been subsequently prepared or certified for appellate review.  Thus, the only issues before the Board is the claim for service connection for loss of kidney, and a disability rating in excess of 30 percent for pes planus with hallux valgus right foot and degenerative joint disease of the left foot.

In September 2010, the Veteran filed his notice of disagreement, was issued a statement of the case in September 2011, and in October 2011 perfected his Form 9 appeal to the Board requesting a videoconference hearing.

In February 2017, the Veteran was notified in writing of his March 2017 videoconference Board hearing, but the Veteran failed to appear.  As such, the Veteran's hearing request is deemed withdrawn.

 
FINDINGS OF FACT

1.  The Veteran's current left kidney disability did not have its onset in service, is not otherwise related to a disease or injury incurred in service, and was not manifest to a compensable degree within one year of his discharge from service.
 
2.  The Veteran's current bilateral pes planus with hallux valgus right foot, and degenerative joint disease of the left foot does not exhibit the symptomatology of being pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a kidney condition, claimed as loss of the left kidney, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2016).

2.  The criteria for a rating in excess of 30 percent for service connected pes planus with hallux valgus right foot and degenerative joint disease of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  Service Connection

In a March 2017 brief, through his representative the Veteran stated that he is entitled to service connection for his loss of kidney condition, due to disabilities resulting from his active duty service.  He stated that the primary etiological factors contributing to his present kidney condition, as well as associated symptomatologies, are his in service exposures, complaints, diagnoses and treatments.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including certain kidney diseases, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309  (a)).

Service treatment records show that the Veteran's April 1958 induction report of medical examination was normal with no evidence of any disability involving the Veteran's abdomen or endocrine system.  His report of medical history was silent as to any history of disabilities or disease with the exception of the mumps.  The Veteran's March 1960 report of medical examination was also silent as to any disabilities or disease of the abdomen or endocrine system.  His report of medical history only shows that he has had severe tooth and gum trouble, and that his wife has had kidney trouble, but does not provide any evidence of disease or disability affecting his kidneys or abdomen.  There is no evidence in the service treatment records of an injury, illness or disease affecting the Veteran's kidneys.  

August 2000 treatment records include a radiologist report following a renal sonogram that showed that the left kidney was not identified on the examination in spite of scanning the entire left side of the abdomen and pelvis.  The radiologist noted that the Veteran has no history of left nephrectomy and the reason for the absence of the left kidney is indeterminate.

A May 2005 radiology report showed that the left kidney is absent and the radiologist concluded that the reason is likely congenital.    

February 2006 VA medical records show the Veteran was treated for chronic renal insufficiency with a solitary kidney.

May 2009 radiology report shows the Veteran underwent an ultrasound of the bilateral kidneys and the left kidney was not visualized.

The Board recognizes the Veteran's genuine belief that his left kidney loss is related to his active military service.  He is not, however, competent to render an opinion as to the etiology of his kidney disability.  The record does not show, nor does the Veteran claim that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  The Veteran has submitted no evidence beyond his own statements demonstrating the onset of a kidney disability during his active service, and his service treatment records, and reports of medical history and medical examination are silent regarding any kidney issues.  Moreover, the Veteran has never reported that any medical professional has told him that his kidney loss was related to his military service.

The Board finds the VA and service treatment records to be the most competent and highly probative evidence of record.  The VA medical professionals possess the specialized education, training, and experience to render a diagnosis or a medical opinion on this matter and were based on physical examinations of the Veteran.  The August 2000 treatment records reflect no evidence of a left nephrectomy and do not identify a left kidney.  Both the august 2000 medical professional 2000 and radiologist from May 2005 opined that the absence of the kidney was most likely congenital.  

Statute provides that disability compensation benefits only apply to disability due to diseases contracted or injuries incurred during active military service.  There is no in-service manifestation of any disease or injury involving his left kidney.  As there is no indication of removal of the kidney or any kidney disease, at any time, including during service, it follows that he never had an injury or disease involving his left kidney.  Indeed, the Veteran was not even aware that he was without his left kidney until many years after service.  In sum, the competent evidence of record fails to demonstrate that the Veteran's left kidney loss incurred in service, manifested within one year of service discharge, or was in any way related to his military service.  The VA examiner and radiologist concluded that the Veteran's kidney loss is congenital, which would not warrant service connection as a defect.
 
Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim, thus service connection for loss of kidney is not warranted.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016). 

II. Rating increase

The Veteran stated that his rating for bilateral pes planus hallux valgus right foot and degenerative joint disease of the left foot, currently rated at 30 percent, should be increased as his condition has gotten progressively worse.  The Veteran stated in an August 2009 statement that his condition makes it so he is unable to stand, or walk for any period of time.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's bilateral pes planus is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276, for flatfoot.  The Veteran is already rated at 30 percent and asserts that his bilateral pes planus should be rated at the maximum schedular rating of 50 percent.  A 30 percent rating is assigned when the objective evidence supports bilateral severe pes planus with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A higher 50 percent rating is assigned when the objective evidence supports bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Service connection was established for bilateral pes planus with hallux valgus in a March 1977 rating decision and a 30 percent rating was assigned.  That rating remained in place until he filed his current claim for an increase in April 2009.  The disability has been recharacterized as bilateral pes planus with hallux valgus of the right foot and degenerative disc disease of the left foot.  

The VA provided the Veteran with an examination in October 2009.  The examination report includes a review of his past medical history.  Symptoms of both feet are lists as pain, swelling, stiffness, weakness, lack of endurance, and heat.  

The Veteran's symptoms for his left foot included pain while standing and walking, swelling while walking, heat while standing, stiffness while standing, walking and at rest, weakness while standing and walking, and lack of endurance while standing and walking.

For his right foot the symptoms included pain while standing, walking, and at rest, swelling while standing, walking, and at rest, heat while standing, walking and at rest, stiffness while standing, walking, and at rest, fatigability while standing and walking, weakness while standing and walking, and lack of endurance while standing and walking.  The Veteran was unable to stand for more than a few minutes or walk for more than a few yards.  He used corrective shoes, an orthotic insert, a cane, and a walker, but not all of those assistive aids were needed as a result of his service connected disability.

The physical examination of the left foot found no evidence of painful motion, swelling, tenderness, instability or weakness.  There was evidence of abnormal weight bearing.  The examiner found lateral angulation of 37 degrees and dorsiflexion of 47 degrees, with no skin or vascular foot abnormality and no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was found to be normal with non weight bearing, but there was evidence of inward bowing with weight bearing that was not correctable with manipulation.  There was no pain or spasm on manipulation and no forefoot malalignment.  There was moderate pronation and no arch present on weight bearing or non weight bearing.  There was no pain on manipulation and no varus/valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  The examination found no muscle atrophy of the foot.

The examination of the right foot found no evidence of painful motion, swelling, tenderness, instability or weakness.  There was evidence of abnormal weight bearing with angulation and dorsiflexion at the first metatarso-phalangeal joint and stiffness of the joint of 60 degree lateral deviation and dorsiflexion of 34 degrees.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was evidence of inward bowing of the Achilles alignment in non weight bearing and weight bearing that was not correctable with manipulation.  There was no pain or spasm on manipulation nor was there forefoot malalignment.  The examination report showed that there was moderate pronation, and no arch was present on non weight bearing, or weight bearing.  There was no pain on manipulation and no varus/valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  The examiner found no muscle atrophy of the foot and reported that the Veteran had a normal gait.

The examination included x-rays which found no evidence of fracture or dislocation, but extensive vascular calcifications.  There was degenerative change and hypertrophy of the first MTP joint, and no definite erosions were noted.

The examiner found that the Veteran's pes planus had a moderate effect on his chores, shopping, and exercise, and a mild effect on his recreation.

The Board finds that for the Veteran's pes planus with hallux valgus right foot and degenerative joint disease of the left foot, a rating of 50 percent is not warranted.  As previously discussed, a rating of 50 percent is warranted when the objective evidence supports bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  The VA examination report shows that while the Veteran does suffer from moderate pronation of both feet, there is no pain or spasm on manipulation of the Achilles alignment, and no painful motion, swelling, tenderness, instability or weakness.  There is no evidence that the Veteran's disability is not improved by his orthopedic shoes or appliances.  While he does suffer from pain while standing and walking, and uses Tylenol to help alleviate the symptoms, the Board finds that the current 30 percent rating criteria adequately addresses these symptoms.

The Board has considered the VA examination's compliance with 38 C.F.R. § 4.59 which under Correia requires that the joints be tested for pain on active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint.  The Board finds that the VA examination satisfies Correia as the examiner tested for pain in weight-bearing and nonweight-bearing, but as both feet are affected, it was not possible to test with the range of the opposite joint.  The examiner indicated examination on passive and active motion as the report refers to testing on manipulation and refers to weightbearing.  Additionally, it is acknowledged that he has reported pain on standing and walking.  

Accordingly, the Board finds that the preponderance of the evidence establishes that a 50 percent rating is not warranted for the Veteran's service-connected bilateral pes planus with hallux valgus right foot and degenerative joint disease of the left foot.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Hence, the appeal must be denied.  


ORDER

Service connection for loss of kidney is denied.

An evaluation in excess of 30 percent for pes planus with hallux valgus right foot and degenerative joint disease of the left foot is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


